USCA11 Case: 21-12298      Date Filed: 03/08/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12298
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
SYLVESTER GILLON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
          D.C. Docket No. 3:09-cr-00133-MMH-MCR-1
                    ____________________
USCA11 Case: 21-12298         Date Filed: 03/08/2022    Page: 2 of 2




2                      Opinion of the Court                 21-12298


Before WILLIAM PRYOR, Chief Judge, ROSENBAUM and
GRANT, Circuit Judges.
PER CURIAM:
        Adam Labonte, appointed counsel for Sylvester Gillon in his
appeal from the denial of his motion for a reduction in his sentence
under the First Step Act, has moved to withdraw from further rep-
resentation of the appellant and filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967). Our independent review of the en-
tire record reveals that counsel’s assessment of the relative merit of
the appeal is correct. Because independent examination of the en-
tire record reveals no arguable issues of merit, counsel’s motion to
withdraw is GRANTED, and the denial of Gillon’s motion to re-
duce sentence is AFFIRMED.